Name: Regulation (EEC) No 1905/69 of the Council of 30 September 1969 postponing the date for the application of Regulation (EEC) No 441/69 laying down additional general rules for granting export refunds on products subject to a single price system, exported unprocessed or in the form of certain goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 405 1.10.69 Official Journal of the European Communities No L 247/1 REGULATION (EEC) No 1905/69 OF THE COUNCIL of 30 September 1969 postponing the date for the application of Regulation (EEC) No 441/69 laying down additional general rules for granting export refunds on products subject to a single price system, exported unprocessed or in the form of certain goods not covered by Annex II to the Treaty THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 136/66/EEC1 of 22 September 1966 on the establishment of a common organisation of the market in oils and fats , as last amended by Regulation (EEC) No 2146/68 ,2 and in particular Articles 18 and 28 (2) thereof ; Having regard to Council Regulation No 120/67/EEC3 of 13 June 1967 on the common organisation of the market in cereals , as last amended by Regulation (EEC) No 1398/69 ,4 and in particular Article 16 (5) thereof ; Having regard to Council Regulation No 121/67/ EEC5 of 13 June 1967 on the common organisation of the market in pigmeat, as amended by Regulation (EEC) No 1398/69, and in particular Article 15 (4) thereof ; Having regard to Council Regulation No 122/67/EEC6 of 13 June 1967 on the common organisation of the market in eggs , as amended by Regulation (EEC) No 830/68 ,7 and in particular the fourth subpara ­ graph of Article 9 (2) thereof ; Having regard to Council Regulation No 123/67/ EEC8 of 13 June 1967 on the common organisation of the market in poultrymeat, and in particular the fourth subparagraph of Article 9 (2) thereof ; Having regard to Council Regulation No 359/67/EEC9 of 25 July 1967 on the common organisation of the market in rice, as last amended by Regulation (EEC) No 1398/69, and in particular Article 17 (5 ) thereof ; Having regard to Council Regulation No 1009/67/ EEC10 of 18 December 1967 on the common organisa ­ tion of the market in sugar, as last amended by Regu ­ lation (EEC) No 1398/69 , and in particular the fourth subparagraph of Article 17 (2) thereof ; Having regard to Council Regulation (EEC) No 804/ 6811 of 27 June 1968 on the common organisation of the market in milk and milk products , as amended by Regulation (EEC) No 1398/69 , and in particular Article 17 (3 ) thereof ; Having regard to Council Regulation (EEC) No 805/ 6812 of 27 June 1968 on the common organisation of the market in beef and veal , as amended by Regu ­ lation (EEC) No 1398/69, and in particular Article 18 (4) thereof ; Having regard to Council Regulation (EEC) No 865/ 6813 of 28 June 1968 on the common organisation of the market in products processed from fruit and vegetables , as last amended by Regulation (EEC) No 1837/6914 arid in particular Article 3 (3 ) thereof ; 1 OJ No 172 , 30.9.1966 , p. 302/66. 2 OJ No L 314, 31.12.1968 , p. 1 . 3 OJ No 117, 19.6.1967, p. 2269/67. 4 OJ No L 179 , 21.7.1969, p. 13 . 9 OJ No 174 , 31.7.1967, p. 1 . 10 OJ No 308 , 18.12.1967, p. 1 . 11 OJ No L 148 , 28.6.1968 , p. 13 . 12 OJ No L 148 , 28.6.1968 , p. 24 . 5 OJ No 117, 19.6.1967, p. 2283/67. 6 OJ No 117, 19.6.1967, p. 2293/67. 7 OJ No L 151 , 30.6.1968 , p . 23 . 13 OJ No L 153 , 1.7.1968 , p . 8 . 8 OJ No 117, 19.6.1967, p. 2301/67. 14 OJ No L 236 , 19.10.1969 , p. 1 . 406 Official Journal of the European Communities HAS ADOPTED THIS REGULATION : Article 1 In the second paragraph of Article 4 of Regulation (EEC) No 441/69 , '1 November 1969 ' shall be substi ­ tuted for '1 October 1969 '. Having regard to the proposal from the Commission ; Whereas Council Regulation (EEC) No 441/691 of 4 March 1969 laying down additional general rules for granting export refunds on products subject to a single price system, exported unprocessed or in the form of certain goods not covered by Annex II to the Treaty, is applicable from 1 October, 1969 ; whereas there has been insufficient time from the technical standpoint to prepare the application of that Regu ­ lation , so that application should be postponed for a while ; Article 2 This Regulation shall enter into force on 1 October 1969 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 September 1969. For the Council The President H. J. DE KOSTER 1 OJ No L 59 , 10.3.1969 , p . 1 .